IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                            Assigned on Briefs January 10, 2005

                                IN RE: R. D. F. and D. L. F.

                    Appeal from the Juvenile Court for Rutherford County
                              No. TC424     Donna Scott, Judge



                     No. M2003-02798-COA-R3-JV - Filed March 8, 2005


                   ORDER GRANTING MOTION TO REASSESS COSTS

WILLIAM H. INMAN , SR. J., delivered the opinion of the court, in which WILLIAM B. CAIN and FRANK
G. CLEMENT , JR., JJ., joined.

       Neil Flit, attorney for Roger Fallon, was adjudged in criminal contempt of the Juvenile Court
of Rutherford County, and appealed the judgment to this court. We reversed the finding of contempt
and assessed the costs to Sherryl Fallon, who has filed a motion to re-tax the costs, pointing out that
she took no position in the contempt matter which was essentially between attorney Flit and the
court.

        Costs shall be allowed to the prevailing party “unless the court otherwise directs.” Rule
54.04, Rules of Civil Procedure. We think this is an appropriate case for the application of the
exception to the rule that costs are allowed to the prevailing party, and, in the exercise of our
discretion, the costs are assessed to attorney Neil Flit.

       The motion of Sherryl Fallon is accordingly granted.



                                                       PER CURIAM